Citation Nr: 0831419	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-34 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for right knee degenerative joint disease (DJD).


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1969 to August 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDING OF FACT

At its worst, the right knee has a range of motion from zero 
to 115 degrees of flexion, with pain on movement and 
decreased range of motion on repetitive movement that does 
not cause fatigability, endurance, weakness, or 
incoordination.  There is no objective evidence of 
instability.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5010, 5260, and 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in April 2006 
and July 2007.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, the April 2006 and July 2007 letters from the RO 
further advised the veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the veteran has received all required notice in this 
case, such that there is no error in content. 

The RO also correctly provided all adequate notice in the 
April 2006 VCAA notice letter prior to the September 2006 
determination on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  
Thus, there is no timing error with regard to the VCAA 
notice.

The Board also notes that the veteran's claim for a higher 
initial rating for a right knee disorder stems from an 
initial rating assignment.  In this regard, the Court has 
held that an appellant's filing of a notice of disagreement 
(NOD) regarding an initial disability rating or effective 
date, such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 
500-501.

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  

In this regard, the Court emphasized its holding in Dingess 
that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  In fact, the RO provided the veteran with VCAA 
and Dingess downstream notice in April 2006, as well as 
notice for an increased rating in the July 2007 VCAA notice 
letter.  Furthermore, the additional notice requirements 
described within 38 U.S.C.A. §§ 5103 and 7105 were met by a 
September 2007 SOC.  

Specifically, this document provided the veteran with a 
summary of the pertinent evidence as to his claim for a 
higher initial rating, a citation to the pertinent laws and 
regulations governing a higher rating for his right knee 
disorder, and a summary of the reasons and bases for the RO's 
decision to deny a higher rating for his right knee disorder.  
Moreover, the veteran shows actual knowledge of the criteria 
required for a higher initial rating for his right knee 
disorder through his April 2007 NOD, an August 2007 
statement, and a letter attached to an October 2007 VA Form 
9, in which he indicated the pain, discomfort, and other 
symptomatology he suffers and the limitations of daily life 
he experiences as a result of his right knee disorder.  
Consequently, the veteran has not met his burden of 
establishing any prejudice as to notice provided for the 
downstream initial rating and effective date elements of his 
claim.

With respect to the duty to assist, the veteran authorized 
the RO to obtain private medical records from the veteran's 
treating physicians, and such records have been associated 
with the claims file.  The veteran also submitted various 
personal statements dated in August 2007 and October 2007.  
The VA also provided the veteran with a VA examination in 
September 2006 in connection with his claim for a higher 
initial rating for his right knee disorder.  In addition, 
service treatment records (STRs) were secured.  Finally, the 
veteran indicated in an August 2007 statement that he has no 
further medical documentation to submit.  Accordingly, the 
Board finds that there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; 38 C.F.R. § 4.27 (providing specific means of listing 
the diagnostic code for an unlisted disease or injury).  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The Board now turns to the veteran's 10 percent disability 
rating for right knee DJD, which resulted from an in-service 
injury to the right knee when he was in basic training in 
1969.  See STRs dated in 1970-1971 and VA examination report 
dated in September 2006.  Review of the STRs reflects the 
veteran was seen on numerous occasions throughout 1970 and 
1971 for symptomatology of the right knee following his 
injury in 1969.  

The veteran's right knee DJD with limitation of motion is 
rated under DCs 5010-5260 (arthritis due to trauma and 
limitation of leg flexion), 38 C.F.R. 
§ 4.71a.  In this regard, arthritis due to trauma is 
substantiated by X-ray findings and rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R.  § 4.71a, DC 5003.  
For purposes of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative 
arthritis under DC 5003.  Rating personnel must consider 
functional loss and clearly explain the impact of pain on the 
disability.  VAOPGCPREC 9-98.  

The diagnostic codes that focus on limitation of motion of 
the knee are DCs 5260 and 5261.  Normal range of motion of 
the knee is to zero degrees extension and to 140 degrees 
flexion.  38 C.F.R.  § 4.71a, Plate II.  Under DC 5260, a 
noncompensable rating will be assigned for limitation of 
flexion of the leg to 60 degrees; a 10 percent rating will be 
assigned for limitation of flexion of the leg to 45 degrees; 
a 20 percent rating will be assigned for limitation of 
flexion of the leg to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.  

In the absence of limitation of motion or painful motion, a 
10 percent rating is in order with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups; a 20 percent rating is appropriate with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003. See 38 C.F.R. § 
4.45(f) (for the purpose of rating disability from arthritis, 
the knee is considered a major joint).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

Upon review of the evidence, an evaluation beyond 10 percent 
for the veteran's right knee DJD is not warranted.  38 C.F.R. 
§ 4.7.  The Board has reviewed private treatment records from 
K.K., M.D., dated in May 2004; private treatment records from 
F.M., M.D., dated in May 2004-August 2004; and a VA 
examination report dated in September 2006.  Based on these 
records, the Board finds that at no point has the veteran 
exhibited range of motion with flexion limited to 30 degrees 
or extension limited to 15 degrees.  See treatment records 
from K.K., M.D., dated in May 2004 (range of motion of the 
knee is from -3 to approximately 115 to 120 degrees); VA 
examination report dated in September 2006 (range of motion 
of the right knee is from zero to 115 degrees with 
consideration of pain).   

With regard to functional loss, the Board acknowledges 
several factors of functional loss are present.  The 
September 2006 VA examiner indicated that the veteran's right 
thigh was about one-half inch smaller than the left thigh, 
that there was crepitus with repeated flexion and extension 
motions of the right knee, and that with repetitive motion, 
his range of motion of the right knee decreased from 120 
degrees to 115 degrees due to pain.  Dr. K.K. also noted 
tenderness and mild effusion in May 2004.  However, 
repetitive motions of the right knee had no effect on 
fatigability, weakness, incoordination, or endurance.  

Moreover, the September 2006 VA examiner found only slight 
swelling and a negative Lachman's test.  Thus, there is no 
evidence to support a disability rating in excess of 10 
percent based on consideration of limitation of motion with 
functional loss, as the veteran has not exhibited limited 
flexion of the leg to 45, 30, or 15 degrees, or limited 
extension of the leg to 15, 20, 30, or 45 degrees, even when 
accounting for the factors of functional loss.  

The Board emphasizes as well that the veteran has not missed 
any time from work due to his right knee DJD, according to 
the September 2006 VA examination report.  In essence, any 
functional loss present is adequately represented in the 10 
percent rating currently assigned.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206.     

Based on the September 2006 VA examiner's and private 
physician findings, a rating in excess of 10 percent is not 
in order.  In this respect, other diagnostic codes for knee 
disabilities that provide a rating greater than 10 percent 
are not more appropriate because the facts of the case do not 
support their application.  See 38 C.F.R. § 4.71a, DC 5256 
(ankylosis of the knee), DC 5257 (other impairment, including 
recurrent subluxation or lateral instability), DC 5258 
(dislocated cartilage), DC 5259 (removal of semilunar 
cartilage), and DC 5263 (genu recurvatum).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

Conceivably, the veteran could be rated under DC 5262, 
impairment of tibia and fibula, due to a finding of "loose 
bodies" on an X-ray taken in September 2006; however, this 
rating would only be "slight" at 10 percent.

The Board emphasizes that DC 5257 (other impairment, 
including recurrent subluxation or lateral instability) is 
inapplicable to the case here.  The Board acknowledges that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 
(1994) (veteran is entitled to separate disability ratings 
for different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  

However, evidence of record does not support application of 
this diagnostic code.  In this regard, although the veteran 
reported during the September 2006 examination that he 
occasionally wears a brace and experiences occasional 
instability of the right knee, the examiner did not find any 
objective evidence of instability.  That is, the September 
2006 VA examiner found no laxity of the collateral or 
cruciate ligaments, with negative McMurray's, Lachman's, and 
drawer tests.  The objective medical testing for instability 
clearly outweighs the veteran's subjective complaints.  Given 
this evidence, DC 5257 is not applicable in this case.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for right knee DJD.  38 C.F.R. § 4.3.   

The Board adds that it does not find that the veteran's right 
knee disability should be increased for any other separate 
period based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126.  Since the effective date of 
his award, the veteran's right knee disorder has never been 
more severe than contemplated by its existing rating, so the 
Board cannot "stage" his rating in this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).


ORDER

An initial disability rating in excess of 10 percent for 
right knee DJD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


